DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chian Chiu Li on 9/16/2021.
The application has been amended as follows: 
1. (currently amended) A method for implementing instructions from a user at a first electronic device, comprising:  
	1) receiving a voice input at the first electronic device and obtaining a command from the voice input using a voice recognition technique or receiving a [[text]] first message from a second electronic device associated with the user and obtaining a command from the [[text]] first message, wherein the second electronic device is connected with the first electronic device and the command includes a task; 
	2) in response to obtaining the command, perform the task via the first electronic device; and
	3) in response to reception of the [[text]] first message from the second electronic device, transmitting a [[reply]] second message from the first electronic device to the second electronic device, wherein the [[reply]] second message includes the task that is performed via the first electronic device.

8. (currently amended) A method for processing a voice input at a first electronic device, comprising:  
1) receiving the voice input from a user at the first electronic device;
2) obtaining a command from the voice input using a voice recognition technique, wherein the command includes a task;
first message from the first electronic device to a second electronic device that is connected with the first electronic device, wherein the [[text]] first message comprises the command that includes the task; 
4) receiving a [[reply]] second message from the second electronic device after transmitting the text message, wherein the [[reply]] second message includes the task and a time around which the task is performed via the second electronic device; and
5) in response to reception of the [[reply]] second message, storing at the first electronic device data of the task and the time around which the task is performed.
15. (currently amended) A method for implementing instructions at a first electronic device, comprising:  
1) receiving a voice input from a user at the first electronic device and obtaining a first command from the voice input using a voice recognition technique, wherein the first command includes a first task;
2) receiving a [[text]] first message from a second electronic device associated with the user and obtaining a second command from the [[text]] first message, wherein the first electronic device is connected with the second electronic device and the second command includes a second task; 
3) comparing the first command with the second command; and
4) in response to that the first command and the second command are same or similar, perform the first command or the second command via the first electronic device.
16. (currently amended) The method [[apparatus]] according to claim 15 further including in response to that the first command is incomplete, performing the second command.
17. (currently amended) The method [[apparatus]] according to claim 15 further including in response to that the second command is incomplete, performing the first command. 
18. (currently amended) The method [[apparatus]] according to claim 15 further including in response to that the first command and the second command are different, performing the first command.
(currently amended) The method [[apparatus]] according to claim 15 further including in response to that the first command and the second command are different, performing the second command.
20. (currently amended) The method [[apparatus]] according to claim 15 further including transmitting a [[reply]] second message to the second electronic device in response to reception of the [[text]] first message, wherein the [[reply]] second message includes the first command or the second command that is performed via the first electronic device.


	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a system and method for presenting information and performing specific tasks using voice input and multiple electronic devices. None of the prior art, either singularly or in combination, teaches or fairly suggests “receiving a text message from a second electronic device associated with the user and obtaining a command from the text message, wherein the second electronic device is connected with the first electronic device and the command includes a task; and in response to reception of the text message from  the second electronic device, transmitting a reply message from the first electronic device to the second electronic device, wherein the reply message includes the task that is performed via the first electronic device.” The closest prior art is as follows:
Popovich et al. (US Pub. No. 2017/0351367) teaches a touch and speech interface with audio location.

Sridharan et al. (US Pub. No. 2015/0130716) teaches a device enabled by an audio-visual assistant for audio-visual interaction with a user.
Kwon et al. (US Pub. No. 2014/0337740) teaches a method for selecting an on-screen object using a voice and eye-tracking.
Rosenberg (US Pub. No. 2007/0024579) teaches controlling a selected electronic device via verbal command and user gaze.
However, none of the prior art teaches the quoted limitations above. The distinct limitations are included in independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622